United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 3, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60932
                          Summary Calendar


ASHIF NAWAZ MUHAMMAD,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 383 604
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ashaf Nawaz Muhammad, a native and citizen of Pakistan,

petitions for review of an order from the Board of Immigration

Appeals (BIA) dismissing his appeal of the immigration judge’s

(IJ) decision to deny his applications for asylum, withholding of

removal, and protection under the Convention Against Torture

(CAT).   The BIA also determined that the record supported the

IJ’s determination that Muhammad filed a frivolous asylum

application.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60932
                                 -2-

       Muhammad challenges the credibility determinations made by

the IJ and the BIA.    He contends that he has been the victim of

past persecution on account of his political opinion and that he

has a well-founded fear of future persecution in Pakistan.       He

maintains that he is eligible for asylum or, in the alternative,

withholding of removal and relief under the CAT.

       “Credibility determinations are given great deference.”      Efe

v. Ashcroft, 293 F.3d 899, 905 (5th Cir. 2002).    This court

“cannot substitute [its] judgment for that of the BIA or IJ with

respect to the credibility of the witnesses or ultimate factual

findings based on credibility determinations.”     Chun v. INS, 40
F.3d 76, 78 (5th Cir. 1994).    Rather, “a credibility

determination may not be overturned unless the record compels

it.”    Lopez De Jesus v. INS, 312 F.3d 155, 161 (5th Cir. 2002)

(footnote omitted).

       Muhammad contends that the discrepancies between his

testimony and his written asylum application are attributable to

his former attorney.    He contends that the documentary evidence

supports his claims.

       There is a presumption that an applicant who signs an asylum

application is aware of the contents of the application.      See

8 C.F.R. § 208.3(c)(2).    Moreover, Muhammad told the IJ that he

had reviewed his asylum application, and he swore that the

information contained in the application was true and correct.

The adverse credibility determinations made by the IJ and the BIA
                            No. 04-60932
                                 -3-

are supported by the record.     See Chun, 40 F.3d at 79.     The

record thus does not compel a credibility determination contrary

to that of the IJ and the BIA.    See Lopez De Jesus, 312 F.3d at

161.

       To the extent that Muhammad has briefed an argument

challenging the determination that he filed a frivolous asylum

application, Muhammad fails to show error.     See 8 U.S.C.

§ 1158(d)(6).    Accordingly, Muhammad’s petition for review of the

BIA’s order is DENIED.